—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered August 15, 1996, convicting him of criminal possession of a controlled substance in the first degree, criminal possession of a controlled substance in the third degree, and criminally using drug paraphernalia in the second degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s allegations of prosecutorial misconduct are unpreserved for appellate review. In any event, they are without merit (see, People v Galloway, 54 NY2d 396; People v Ashwal, 39 NY2d 105; People v Ferrer, 245 AD2d 569).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or do not require reversal. Bracken, J. P., O’Brien, Sullivan and Gold-stein, JJ., concur.